ALLOWABILITY NOTICE

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathon Lewis on 04/13/2021.
The application has been amended as follows (added language is underlined and removed language is shown with a strikethrough).  Please replace the claims filed 03/22/2021 with the following claim set. Claims not listed are left unamended:

8.	(Currently Amended) A system comprising:
a processing device; and
a non-transitory computer-readable medium communicatively coupled to the processing device, wherein the processing device is configured to execute program code stored in the non-transitory computer-readable medium and thereby perform operations comprising:
transforming an input image by applying human-object interaction metadata to the input image that identifies a part of a human depicted in the input image being in contact with a part of an object depicted in the input image, wherein applying the human-object interaction metadata comprises:
providing the input image to an interaction detection network having a pose estimation subnet, an object contact subnet, and an interaction-detection subnet,

computing a contact-point heat map for the input image using the object contact subnet, the contact-point heat map identifying one or more contact points on the object depicted in the input image, wherein the one or more contact points represent a subset of the object that the human can interact with,
generating the human-object interaction metadata by:
(i) applying the interaction-detection subnet to the joint-location heat map and the contact-point heat map, wherein the interaction-detection subnet is trained to identify an interaction based on joint-object contact pairs, and wherein a joint-object contact pair comprises a relationship between a human joint location and a contact point, and
(ii) determining that the joint-object contact pair identifies a location of the human joint location and a location of the contact point to be sufficiently similar; and
providing a computing system with access to the input image having the human-object interaction metadata.

15.	(Currently Amended) A non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising:
a step for accessing an input image from a memory device;
transforming the input image by applying human-object interaction metadata to the input image that identifies a part of a human depicted in the input image being in contact with a part of an object depicted in the input image, wherein applying the human-object interaction metadata comprises:

a step for computing a joint-location heat map for the input image using the pose estimation subnet, the joint-location heat map identifying one or more human joint locations in the input image,
a step for computing a contact-point heat map for the input image using the object contact subnet, the contact-point heat map identifying one or more contact points on the object depicted in the input image, wherein the one or more contact points correspond to a subset 
a step for generating the human-object interaction metadata by applying the interaction-detection subnet to the joint-location heat map and the contact-point heat map, wherein the interaction-detection subnet is trained to identify an interaction based on joint-object contact pairs, and wherein a joint-object contact pair comprises a location of a human joint location and a location of the contact point that includes a relationship between the[[a]] human joint location and a contact point that is sufficiently similar; and
a step for providing an image search system with access to the input image having the human-object interaction metadata.


Reasons for Allowance
Applicant has agreed to amend the independent claims to incorporate subject matter that was indicated as allowable in 04/13/2021 telephone interview.  
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

For example, Gkioxari teaches human-object interaction detection and uses a form of joint location heat map to find human joint locations. It finds a set of bounding boxes to represent candidate object locations (instead of a heat map). Interaction between the human and object is determined based on the similar location of this heat map and the candidate object locations. Another main difference in Gkioxari is that the object as a whole is detected, rather than the part of an object that is an identified contact point, as required by the claims. Other human-object interaction art similarly 
The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday - Friday 9AM - 5PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661